DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Background
The Applicant’s Preliminary Amendment, filed on 02/07/20, has been entered.
According to the Amendment, claims 1-15 were pending. Claim 13 has been canceled.  Claims 1-12, 14, and 15 have been amended and are pending.

Allowable Subject Matter
Claims 1-12, 14, and 15 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a method for sequencing loads in an automated load-distribution system.
The Non-Patent Literature documents discuss methods for sequencing loads in an automated load distribution system from a plurality of sources to at least one destination and transporting them to the at least one destination via k successive nodes each configured to collect the loads coming out of one of several buffer devices. These methods are configured to process customer orders, each customer order listing loads for a given destination and being each associated with a sequential order number of destination. In each method, a collection list containing n loads to be collected is built, a disorder of said n loads relative to a rising order of the sequential order numbers of destination is reduced, and the collector and the source buffer devices are controlled to carry out a collection of loads on the collector in compliance with said collection list. However, none of the references specify that the act of building the collection list comprises any of the steps recited in the claim.  Therefore, claim 1 is allowable as well as claims 2-12 which depend therefrom.
Furthermore, independent claims 14 and 15 are allowable as each one recites features similar to the those features found in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655